Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                 Desc Main
                                   Document     Page 1 of 23




                        UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF IDAHO


      IN RE                            )
                                       )                       Case No. 12-00902-TLM
      LAWRENCE DARWIN MCKAY,           )
                                       )                       Chapter 7
                       Debtor.         )
      ________________________________ )

                              MEMORANDUM OF DECISION
                         ________________________________________

      INTRODUCTION

              In this chapter 7 case,1 SFR Investments Pool 1, LLC (“SFR”) filed a

      “Motion to Retroactively Annul the Automatic Stay” under § 362(d).2 See Doc.

      No. 191 (the “Annulment Motion”). The Annulment Motion is opposed by Wells

      Fargo Bank, N.A. (“Wells Fargo”).

              The Annulment Motion was heard on October 17, 2018, and taken under

      advisement following evidence and oral argument.3 This Decision resolves the


              1
                Unless otherwise indicated, all statutory references are to the Bankruptcy Code, Title
      11 U.S. Code §§ 101–1532. Rule references are to the Federal Rules of Bankruptcy Procedure.
              2
                 “Annulment” under § 362(d) is a means of providing retroactive relief. See Mataya v.
      Kissinger (In re Kissinger), 72 F.3d 107, 109 (9th Cir.1995). Therefore, the term “retroactively
      annul,” though used in many cases, is redundant.
              3
                All exhibits that were marked prior to hearing were admitted by stipulation of the
      parties. There are several duplicates in SFR’s Exs. 100–118 and Wells Fargo’s Exs. 200–218.
                                                                                          (continued...)


      MEMORANDUM OF DECISION - 1
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                 Desc Main
                                   Document     Page 2 of 23


      Motion, and constitutes the Court’s findings and conclusions on the contested

      matter under Rules 7052 and 9014.

      BACKGROUND AND FACTS

              A.      The proceedings in Debtor’s case

              Lawrence McKay (“Debtor”) filed a voluntary chapter 11 petition for relief

      on April 19, 2012. Doc. No. 1. On May 3, 2012, Debtor filed his schedules and

      statement of financial affairs (“SOFA”). Doc. No. 22. He listed among his 20

      largest unsecured creditors “Wells Fargo Hm [Home] Mortgag[e]” (hereafter

      “WFHM”) as holding an unliquidated and disputed unsecured claim of $354,946.

      Debtor described that claim as: “FHA Real Estate Mortgage on property in Sparks,

      NV. Co-signer on son’s home. Debtor has no interest.” Id. at 3. Debtor’s

      assertion that he had no interest in the Nevada real property was echoed by his

      schedule A, which disclosed “none.” Id. at 6. His schedule F disclosed WFHM as

      an unliquidated and disputed unsecured creditor in a fashion similar to his

      statement of 20 largest creditors. Id. at 25. Debtor’s schedule H indicated his co-

      debtor on the WFHM obligation was his son, Brian McKay, who Debtor described

      as being the “Principal obligor and deeded owner of property.” Id. at 27. And, in


              3
                (...continued)
      Since many exhibits in both sets are copies of filings made in this bankruptcy, Case No. 12-
      00902-TLM, the Court will take judicial notice of its own files and records, see Fed. R. Evid.
      201(b)(2), (c)(1), and for convenience and clarity, refer to the docket number (“Doc. No.”) of
      such filings rather than exhibit numbers.


      MEMORANDUM OF DECISION - 2
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                 Desc Main
                                   Document     Page 3 of 23


      his SOFA, Debtor asserted that a WFHM foreclosure occurred in April 2012 on

      the Sparks, Nevada property. Id. at 36.4 Debtor’s co-obligor interest was

      described in the SOFA in the same terms as in the schedules. Id.

              The real property at issue in all these disclosures is 4329 Clearwood Drive,

      Sparks, Nevada, 89436 (the “Property”). That was made clear in Debtor’s chapter

      11 disclosure statement filed on December 12, 2012. See Doc. No. 75 at 4, 7.5

      Debtor also referred to and attached copies of certain “corrected” schedules in the

      disclosure statement . Id. at 16, 24.6 Debtor’s proposed chapter 11 plan, Doc. No.

      76, indicated Debtor “shall surrender any right, title or interest in [the Property] to

      [Wells Fargo Bank].” Doc. No. 76 at 2, 3.

              The disclosure statement’s “corrected schedules” also listed Foothills at

      Wingfield HOA (the “HOA”) as an unsecured nonpriority creditor, for “HOA




              4
                The evidence regarding the Property is discussed infra. It generally appears that,
      despite Debtor’s references to WFHM, Wells Fargo Bank held the interest in the Property.
              5
                  Debtor here referred to “Wells Fargo Bank” rather than WFHM as the creditor with an
      interest in the Property. Id.
              6
                  Debtor’s disclosure statement explained: “[O]ne of the unsecured claims, Wells Fargo
      Bank, has filed a fully secured claim on the property owned by Brian McKay, Debtor’s son.
      Debtor may have an interest in that house but it is worth less than the Wells Fargo mortgage,
      which is $445,300 according to Wells Fargo’s claim # 16. Debtor intends to surrender that house
      in the Plan.” Id. at 4 (emphasis added). While he suggested “Debtor may have an interest,” he
      indicated in his liquidation analysis that the Property was “owned by son and Debtor as joint
      tenants.” Id. at 7. The proposed “corrected” schedules A and D also indicated the Property was
      “owned by son and Debtor as joint tenants.” Id. at 16, 24. The putative amended schedule D, see
      id. at 24, again referred to WFHM rather than Wells Fargo Bank.


      MEMORANDUM OF DECISION - 3
Case 12-00902-TLM        Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                Desc Main
                                    Document     Page 4 of 23


      Dues re Sparks, NV” in an unknown amount. Doc. No. 75 at 29.7 These

      documents, at best, only suggested that corrected schedules would be filed.

      Nothing in the record shows any attempt by Debtor at this time to effect an

      amendment of the schedules and statements.

              Notwithstanding the references Debtor made to these other previously

      undisclosed creditors on the proposed “corrected” schedules, the disclosure

      statement and plan were not served on parties other than those receiving electronic

      service. See Doc. Nos. 75, 76 at Notice of Electronic Filing (NEF) (showing that

      Wells Fargo Bank was served via its counsel, and that there was no service on

      WFHM, the HOA, or Fuller Jenkins).8

              On January 4, 2013, three weeks after the disclosure statement and plan

      were filed, the case was converted to a chapter 7 liquidation. See Doc. Nos. 79

      (decision), 80 (order).9

              On February 6, 2013, a month after conversion to chapter 7, Debtor

      amended schedules A, D, and F, and filed the requisite statement of intention.


              7
                 The address shown for the HOA was “c/o Assoc Management Inc, 5955 Tyrone Rd,
      Ste 1, Reno, NV 89502,” and indicated a “notice only” address for the HOA was Fuller Jenkins,
      c/o Jen Floyd, 9190 Double Diamond Parkway, Reno, NV 89521, as “representing” the HOA. Id.
      at 29–30 (hereafter “Fuller Jenkins”).
              8
                  Wells Fargo Bank’s attorney filed a request for notice on June 1, 2012. Doc. No. 34.
              9
                 Debtor had previously agreed with the U.S. Trustee that a plan and disclosure
      statement would be filed by a date certain deadline. Debtor breached that agreement, establishing
      cause for conversion under § 1112(b)(4)(J). Id.


      MEMORANDUM OF DECISION - 4
Case 12-00902-TLM     Doc 224    Filed 02/14/19 Entered 02/14/19 15:16:05           Desc Main
                                Document     Page 5 of 23


      Doc. No. 99. He indicated in his amended schedule A that the Property was

      “owned by son and Debtor as joint tenants” but also inconsistently characterized

      the “Nature of Debtor’s Interest in Property” as “Unknown.” Id. at 4. Amended

      schedule D showed WFHM as the creditor secured by the Property. Id. at 12. The

      statement of intention proposed surrender of the Property to this creditor. Id. at

      24. The same filing added the HOA to schedule F, and Fuller Jenkins was listed

      there as representing the HOA. Id. at 17–18.

             There is no certificate of service or other proof of service of these amended

      schedules. Additionally, the docket entry for the amendments that was prepared

      by Debtor’s counsel affirmatively indicates that “Creditors are not being added to

      the mailing matrix.” However, at the hearing on the Annulment Motion, Debtor’s

      attorney, D. Blair Clark, testified that it was the practice of his office to send

      copies of amended schedules to any party identified therein which had not

      previously received notice. But he conceded under examination that the

      documents of record contained no detail—such as certificates of service—that

      would establish any such notification actually occurred. And while the February

      6, 2013 amendment to the schedules, as executed by Clark and filed with the

      Court, states: “Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I

      certify that notice of the filing of the amendment(s) listed above has been given

      this day to any and all entities affected by the amendment as follows,” the space



      MEMORANDUM OF DECISION - 5
Case 12-00902-TLM      Doc 224    Filed 02/14/19 Entered 02/14/19 15:16:05              Desc Main
                                 Document     Page 6 of 23


      after this statement is left blank, with no identification of any such entities. Ex.

      208 at 1 (emphasis added).

             The following day, February 7, 2013, Debtor’s counsel filed an application

      for compensation. Doc. No. 102. The notice of that application, Doc. No. 103,

      contained a certificate of service with a copy of the master mailing list (“MML”)

      dated as of February 7. This MML does not include either the HOA or Fuller

      Jenkins. Doc. No. 103 at 4–6. The chapter 7 trustee later, on March 28, 2013,

      filed a motion seeking a sale order (regarding different property of the estate) and

      a notice of hearing on such motion. Doc. Nos. 118, 119. The MML used by

      Trustee dated March 28, 2013, shows WFHM, but does not show either the HOA

      or Fuller Jenkins. Doc. No. 118-1. Thus, while Debtor added the HOA and Fuller

      Jenkins in his amended schedules, the record does not establish that Debtor served

      them or added their addresses to the MML.

             On June 18, 2013, Wells Fargo Bank filed a motion for relief from the

      § 362(a) stay in order to foreclose its interest in the Property. Doc. Nos. 132,

      134.10 That motion was unopposed and granted on July 11, 2013. Doc. No. 142.

             Debtor’s discharge was entered on February 25, 2014. Ex. 210 (Doc. No.

      154). The certificate of service regarding that discharge also does not indicate that



             10
               The motion contains a copy of the underlying note, which is executed by both Brian
      McKay and Debtor as borrowers, and a deed of trust executed by both as “joint tenants.”


      MEMORANDUM OF DECISION - 6
Case 12-00902-TLM       Doc 224      Filed 02/14/19 Entered 02/14/19 15:16:05                  Desc Main
                                    Document     Page 7 of 23


      either the HOA or Fuller Jenkins was listed or served. Doc. No. 155 at 3–5.

              Trustee’s notice of final report was thereafter issued on May 20, 2015. It

      was not served on the HOA or Fuller Jenkins. Doc. Nos. 180, 181. The case was

      closed on July 28, 2015. Doc. No. 185.

              On June 12, 2018, SFR sought to reopen the case. Doc. No. 187. That

      motion was granted and the case was reopened on June 14, 2018. Doc. No. 189.

      The Annulment Motion followed.

              B.      The evidence regarding the Property

              In addition to the facts established by the Court’s record as noted above, the

      evidence at hearing on October 17, 2018, establishes the following.

                      1.       On November 16, 2011, the HOA through its agent and

      attorney, the firm of Fuller Jenkins Clarkson,11 recorded a notice of delinquent

      assessment lien against the Property. On December 29, 2011, more than 30 days

      after the recording of this notice, the HOA, through Fuller Jenkins, recorded a

      “notice of default and election to sell under notice of delinquent assessment”

      against the Property. Both these dates preceded the filing of Debtor’s chapter 11

      petition on April 19, 2012.

                      2.       On October 12, 2012, the HOA through Fuller Jenkins


              11
                   It appears that Fuller Jenkins, the party Debtor identified in amended schedules as the
      entity entitled to receive notice for the HOA, is the same firm as Fuller Jenkins Clarkson. The
      Court will continue to refer to Fuller Jenkins in this Decision.


      MEMORANDUM OF DECISION - 7
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                   Desc Main
                                   Document     Page 8 of 23


      recorded a Notice of Trustee/Foreclosure Sale. Pursuant thereto, a sale of the

      Property occurred on November 13, 2012, and the Property “reverted” to the

      HOA.12

                      3.       Fuller Jenkins, on behalf of the HOA, received a trustee’s sale

      guaranty (“TSG”) from a title company dated December 29, 2011. Ex. 213

      (referencing Order No. 6221213). Since the TSG predates Debtor’s bankruptcy

      filing, it showed no exceptions or other notifications related to Debtor’s

      bankruptcy. Id.13

                      4.       A “publication endorsement” to the TSG was later issued by

      the title company under Order No. 6221213 on October 5, 2012. See Ex. 214

      (“TSG Endorsement”). The TSG Endorsement stated that, subsequent to the

      December 29, 2011 date of the TSG, additional matters shown by the public

      record which would affect the assurances in that guarantee included, inter alia, the

      following:

              [NOTE] 3[:] PROCEEDINGS PENDING IN THE BANKRUPTCY COURT OF
              THE U.S. DISTRICT COURT, IDAHO, ENTITLED IN RE LAWRENCE D.
              MCKAY, DEBTOR, CASE NO. 112-BK-00902, WHEREIN A PETITION FOR
              RELIEF WAS FILED UNDER CHAPTER 11 ON 4/19/2012.

              NOTE: WE ARE UNABLE TO DETERMINE IF THE ABOVE-MENTIONED


              12
                 It was only after this date that Debtor filed the chapter 11 disclosure statement and
      plan in December 2012 indicating an intention to surrender whatever interest he held in the
      Property.
              13
               It did show, however, that title at the time of the TSG was vested in Brian McKay and
      Lawrence D. McKay as joint tenants. Id at 2.


      MEMORANDUM OF DECISION - 8
Case 12-00902-TLM      Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                 Desc Main
                                  Document     Page 9 of 23


              DEBTOR IS THE SAME PERSON AS LAWRENCE D. MCKAY.

      Id.14

                      5.      The HOA completed the Nevada foreclosure process and

      acquired the Property on January 8, 2013, by way of a Trustee’s Deed Upon Sale.

      Ex. 215.

                      6.      Over five months later, on or about April 22, 2013, SFR

      purchased the Property from the HOA.

                      7.      The HOA then transferred the Property to SFR on May 9,

      2013, by a quitclaim deed. Ex. 207.

                      8.      Though Wells Fargo Bank had received a July 11, 2013,

      order terminating the stay in order to foreclose its deed of trust, it did not pursue

      such foreclosure.

                      9.      After SFR’s purchase of the Property in May 2013, and after

      its post-purchase investments in the Property, Wells Fargo on May 26, 2017,

      commenced an action to quiet title to the Property and for declaratory relief in the

      U.S. District Court for the District of Nevada, Case No. 3:17-cv-00332-LRH-


              14
                  The TSG Endorsement, Ex. 214, refers to “Order No. 6221213.” The trustee’s deed
      under which Fuller Jenkins processed the HOA foreclosure bears the same number. See Ex. 215
      (recorded as Instr. No. 4192629). And the quitclaim deed by which Fuller Jenkins transferred the
      Property to SFR, Ex. 207, references Instr. No. 4192629 as the deed under which Fuller Jenkins
      obtained the Property. SFR’s principal, Christopher Hardin, testified that he “probably” reviewed
      the trustee’s deed, Ex. 215, prior to purchasing the Property from Fuller Jenkins, and “may have”
      reviewed the quitclaim deed, Ex. 207, before its recording. He stated that he had not seen the
      TSG until the hearing.


      MEMORANDUM OF DECISION - 9
Case 12-00902-TLM      Doc 224      Filed 02/14/19 Entered 02/14/19 15:16:05                Desc Main
                                  Document      Page 10 of 23


      WGC (the “Nevada Action”).

            C.        The chronology, restated

            Thus, as outlined above from the hearing evidence and the Court’s own

      docket and record:

            Nov. 16, 2011             HOA15 files notice of delinquent assessment
            Dec. 29, 2011             HOA files notice of default and election to sell the
                                      Property
            Dec. 29, 2011             TSG is issued to HOA
            Apr. 19, 2012             Debtor files chapter 11 bankruptcy
            Oct. 5, 2012              TSG Endorsement is issued noting possible
                                      bankruptcy by co-owner
            Oct. 12, 2012             HOA records notice of Trustee/Foreclosure Sale
            Nov. 13, 2012             Sale occurs and Property transferred to HOA via
                                      Trustee’s Deed
            Dec. 12, 2012             Debtor’s disclosure statement is filed with “corrected”
                                      schedules disclosing HOA and Fuller Jenkins
            Jan. 4, 2013              Debtor’s bankruptcy is converted to chapter 7
            Feb. 6, 2013              Debtor amends schedules to list HOA and Fuller
                                      Jenkins, but with no proof of service
            Feb. 7, 2013              Debtor’s counsel applies for compensation; MML does
                                      not show HOA or Fuller Jenkins
            Mar. 28, 2013             Trustee files notice of sale of other property; MML
                                      does not show HOA or Fuller Jenkins.
            Apr. 22, 2013             SFR purchases Property from HOA
            May 9, 2013               Quitclaim Deed recorded transferring Property to SFR
            June 18, 2013             Wells Fargo Bank seeks stay relief on Property
            July 11, 2013             Wells Fargo Bank receives stay relief
            Feb. 11, 2014             Debtor’s discharge entered; MML does not show HOA
                                      or Fuller Jenkins
            May 26, 2017              Wells Fargo Bank commences Nevada Action
            Jun. 14, 2018             Debtor’s bankruptcy reopened on motion of SFR
            Jun. 14, 2018             SFR files Annulment Motion



            15
                 As noted earlier, in each instance the acts of the HOA were through Fuller Jenkins.


      MEMORANDUM OF DECISION - 10
Case 12-00902-TLM        Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                Desc Main
                                   Document      Page 11 of 23


              D.       Testimony of Christopher Hardin

              There were two witnesses at hearing, Debtor’s counsel, Clark, and SFR’s

      principle, Hardin. Hardin explained that SFR paid about $5,000 for the Property.16

      Hardin stated that he was not aware of the McKay bankruptcy at the time of the

      purchase, and that neither the HOA nor Fuller Jenkins called any bankruptcy or

      stay issue to his attention prior to the sale.

              According to Hardin, SFR owns approximately 610 properties. He could

      not identify, even in approximate terms, how many of those properties were

      acquired through purchases from HOAs, though he did admit that the Property at

      issue was not the first. Of the properties SFR acquired, he said a “small

      percentage” of them “had bankruptcy issues.”

              Hardin testified that SFR relied on HOAs and their foreclosure trustees to

      address all issues related to the foreclosure and sale of the properties. He said he

      does not get or review any title reports, and in this situation did not recall ever

      seeing the TSG until the hearing. He stated that he had no knowledge of the

      “Order no. 6221213” that was referred to in the Trustee’s deed by which SFR

      acquired ownership of the Property.17

              16
                   The actual amount was $4,960.95. See Ex. 218 (at declaration, p. 3).
              17
                 The Court observes that Hardin’s testimony was preternaturally vague in certain
      regards given the business of SFR which includes such HOA purchases (including “some” with
      bankruptcy issues) and the underlying litigation in Nevada. As with all witnesses, the Court both
                                                                                           (continued...)


      MEMORANDUM OF DECISION - 11
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                Desc Main
                                  Document      Page 12 of 23


      DISCUSSION AND DISPOSITION

              The Nevada Action, and other submissions of the parties, reflect a highly

      contentious situation existing in Nevada between the holders of deed of trust or

      mortgage interests in residential real property, and the powers of an HOA to make

      assessments against such property and to foreclose the property to satisfy such

      assessments. As summarized by the Nevada Bankruptcy Court in one decision:

              Under Nevada law, certain portions of HOA assessment liens have
              priority over residential mortgages. See NRS 116.3116(2)(b). When
              the homeowner does not satisfy the priority lien, the HOA can
              foreclose on the residence. The Nevada Supreme Court has concluded
              that a valid HOA foreclosure sale of residential real property
              extinguishes the lower priority mortgage held by the residential lender.
              See SFR Inv. Pool 1, LLC v. U.S. Bank, 334 P.3d 408, 419 (Nev.
              2014). Even though Leeds had scheduled the value of her residence at
              $307,554 in her Schedule “A,” SFR purchased the real property at the
              HOA foreclosure sale for $42,000.
                      In a bankruptcy context, the consequences to the residential
              lender is extreme: the individual debtor’s personal liability for the loan
              is discharged by the bankruptcy, see 11 U.S.C. § 727(b), and the
              lender’s security interest against the residence is extinguished by the
              foreclosure. See also Saticoy Bay LLC Series 350 Durango 104 v.
              Wells Fargo Home Mort., 388 P.3d 970, 973 (Nev. 2017). The
              residential lender ends up with no enforceable obligation against the
              borrower because of the discharge injunction, see 11 U.S.C. § 524(a)(1
              and 2), and the purchaser at the HOA foreclosure sale ends up with title
              to the residence unencumbered by the prior mortgage.

      See Doc. No. 217-1 (In re Leeds, 589 B.R. 186, 194 (Bankr. D. Nev. 2018)) at



              17
                (...continued)
      evaluates credibility and determines the weight to be given testimony, even when such issues are
      not specifically addressed in its findings and conclusions.


      MEMORANDUM OF DECISION - 12
Case 12-00902-TLM        Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05              Desc Main
                                   Document      Page 13 of 23


      internal p. 9.18

              Despite the undercurrents impacting the parties’ positions and arguments,

      the Annulment Motion here is straightforward. SFR claims a lack of knowledge

      about Debtor’s bankruptcy and the impact of that bankruptcy on the conveyance

      of the Property to it by the Quitclaim Deed on May 9, 2013. It therefore asks the

      Court to annul the stay under § 362(d). Wells Fargo opposes the Annulment

      Motion.

              A.      Standing

                      1.      SFR’s standing

              The Bankruptcy Appellate Panel of the Ninth Circuit has held:

                     Under § 362(d), a ‘party in interest’ may request relief from the
              stay. A ‘party in interest’ can include any party that has a pecuniary
              interest in the matter, that has a practical stake in the resolution of the
              matter or that is impacted by the automatic stay. Brown v. Sobczak (In
              re Sobczak), 369 B.R. 512, 517–18 (9th Cir. BAP 2007). Proceedings
              to decide motions for relief from the automatic stay are very limited.
              ‘[A] party seeking relief from stay need only establish that it has a
              colorable claim to enforce a right against property of the estate.’ Veal
              v. Am. Home Mortg. Servicing, Inc. (In re Veal), 450 B.R. 897, 914–15
              (9th Cir. BAP 2011). A party has a ‘colorable claim’ sufficient to
              establish standing to prosecute the motion if it has an ownership
              interest in the subject property. Id. at 913; Edwards v. Wells Fargo


              18
                  This document was an attached to a Wells Fargo Bank brief. The Leeds case
      concerned SFR’s purchase of property from an HOA (there, Butler Estate HOA) after the HOA
      had foreclosed its lien. The matter before the Nevada Bankruptcy Court in Leeds was SFR’s
      motion for annulment of the automatic stay. The Leeds decision also refers to a prior reported
      case, SFR Inv. Pool 1, LLC v. U.S. Bank, 334 P.3d 408 (Nev. 2014). SFR’s involvement in such
      litigation has been considered by the Court in evaluating Hardin’s testimony and the balance of
      the record.


      MEMORANDUM OF DECISION - 13
Case 12-00902-TLM     Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05         Desc Main
                                Document      Page 14 of 23


             Bank, N.A. (In re Edwards), 454 B.R. 100, 105 (9th Cir. BAP 2011).

      Cruz v. Stein Strauss Trust #1361, PDQ Inv.s, LLC (In re Cruz), 516 B.R. 594,

      602 (9th Cir. BAP 2014). The BAP there found that the movant (a purchaser at a

      foreclosure sale who had yet to record a trustee’s deed on sale) had, as a party in

      interest, a “colorable claim” and, thus, standing to seek stay relief.

             SFR, under the facts of this case, has a colorable claim and, as a party in

      interest, standing to prosecute the Annulment Motion.

                    2.     Wells Fargo’s standing to oppose annulment

             SFR argues that Wells Fargo lacks standing to oppose the Annulment

      Motion. SFR cites to a number of cases that hold a creditor does not have

      standing to challenge a violation of the automatic stay. Those cases are neither

      relevant nor persuasive in the context of this case. As the Leeds court explained:

                    None of the cases denying standing to a creditor to challenge a
             violation of the automatic stay involve creditors whose consensual liens
             are permitted to be wiped out through a foreclosure sale by another
             creditor given statutory priority under state law. In such circumstances,
             a foreclosure by a reckless HOA has no natural enemies other than the
             wiped out lien creditor: the individual debtor who lacks the ability to
             pay the HOA assessments nor the mortgage has no incentive to oppose
             retroactive relief from stay, and the assigned bankruptcy trustee who
             has no interest in an over-encumbered asset also has no incentive to
             oppose retroactive relief.

      Leeds, 589 B.R. at 203 n.28.

             The Court has not located, and the parties have not cited, any authority




      MEMORANDUM OF DECISION - 14
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05          Desc Main
                                  Document      Page 15 of 23


      regarding whether a secured creditor with a putatively avoided or foreclosed

      consensual lien has standing to challenge an annulment motion. However, this

      Court has previously addressed standing requirements generally:

               There are two components to the doctrine of standing in federal
               litigation. See Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45
               L.Ed.2d 343 (1975). First, a party must meet the constitutional
               standing requirements of Article III. Lujan v. Defenders of Wildlife,
               504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
               Second, a party must satisfy prudential standing limitations. Valley
               Forge Christian College v. Americans United for Separation, 454 U.S.
               464, 471 (1982).
               ...

               A party satisfies the constitutional standing threshold if he has suffered
               an injury, caused by the opposing party, which will likely be redressed
               by the relief sought from the court. See Lujan, 504 U.S. at 560–61, 112
               S.Ct. 2130.
               ...

               In addition to the Article III constitutional standing requirements, the
               federal judiciary has developed a set of self-imposed limits on the
               exercise of jurisdiction. Bennett v. Spear, 520 U.S. 154, 162, 117 S.Ct.
               1154, 137 L.Ed.2d 281 (1997). One of those judicially developed
               limitations is that a complaining party must assert their own legal rights
               and interests. Warth, 422 U.S. at 499–500, 95 S.Ct. 2197.

      Beach v. Bank of America (In re Beach), 447 B.R. 313, 322–23 (Bankr. D. Idaho

      2011).

               Wells Fargo’s mortgage interest in the Property was either actually or

      arguably extinguished under Nevada law by the HOA’s sale which—as the Court

      discusses below—was conducted in violation of § 362. The Property was then




      MEMORANDUM OF DECISION - 15
Case 12-00902-TLM     Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05         Desc Main
                                Document      Page 16 of 23


      sold to SFR. Now, SFR necessarily asks this Court to validate the HOA

      foreclosure, a precursor to the effectiveness of the sale, by annulling the stay.

      Should the Court grant SFR’s Annulment Motion, the effect would be to

      permanently divest Wells Fargo of its interest in the Property. Wells Fargo has

      alleged harm suffered due to the conduct of the HOA and SFR, and it attempts to

      prevent perpetuation of that harm by opposing SFR’s annulment request. As

      explained by the Leeds court, SFR has “no natural enemies other than the wiped

      out lien creditor.” Based upon the facts of this case, the Court concludes Wells

      Fargo has both constitutional and prudential standing to oppose the Annulment

      Motion.

             B.      Stay violations

             The automatic stay arises immediately on the filing of a bankruptcy

      petition. See § 362(a). It is “applicable to all entities” whether or not they are

      creditors of the debtor. Id. It stays, inter alia, “any act to obtain possession of

      property of the estate or of property from the estate or to exercise control over

      property of the estate[.]” § 362(a)(3). Property of the estate includes “all legal or

      equitable interests of the debtor in property as of the commencement of the case.”

      § 541(a)(1).

             An act taken in violation of the automatic stay is void ab initio. See

      Schwartz v. U.S. (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992). Thus, the

      purchase of property of a bankruptcy estate in violation of the automatic stay is

      MEMORANDUM OF DECISION - 16
Case 12-00902-TLM      Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                Desc Main
                                 Document      Page 17 of 23


      void and the purchaser does not obtain valid legal title. 40235 Washington St.

      Corp. v. Lusardi (In re 40235 Washington St. Corp.), 329 F.3d 1076, 1080 (9th

      Cir. 2003) (purchase of bankruptcy estate property at county tax sale conducted in

      violation of automatic stay was without effect).

              The HOA filed its Notice of Default and Election to Sell in December

      2011, which was prior to Debtor’s chapter 11 filing on April 19, 2012. However,

      subsequent to the bankruptcy filing, the HOA recorded the Notice of

      Trustee/Foreclosure Sale (Oct. 11, 2012), conducted such sale, purchased the

      Property in which Debtor had an interest, and recorded the Trustee’s Deed (Nov.

      12, 2012). Notice of the bankruptcy case, or other knowledge of the existence of

      it, certainly has consequences. See § 362(k); see also Knupfer v. Lindblade (In re

      Dyer), 322 F.3d 1178, 1191 (9th Cir. 2003). However, even acts taken without

      knowledge of the bankruptcy violate the stay. See In re Andrus, 2004 WL

      2216493, *10 (Bankr. D. Idaho Sept. 23, 2004).19

              The HOA’s postpetition acts of foreclosing, acquiring, and selling the

      Property are void ab initio. Schwartz, 954 F.2d at 572–73. Thus, the HOA did

      not obtain valid, legal title to the Property through its foreclosure sale.

      Consequently, SFR did not obtain valid, legal title when it purchased the Property

      from the HOA.


              19
                 The issue of whether the HOA or its agent Fuller Jenkins had notice of the bankruptcy
      is addressed further infra.

      MEMORANDUM OF DECISION - 17
Case 12-00902-TLM    Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05         Desc Main
                               Document      Page 18 of 23


             C.     Annulment of the stay

             The question is whether SFR has met its burden of persuading the Court

      that the stay should be annulled in order to rejuvenate the HOA’s foreclosure and

      acquisition of the Property.

             The party who violated the stay may seek an order from the bankruptcy

      court to annul the automatic stay for cause under § 362(d)(1). In re Leeds, 589

      B.R. 186 at 192–93 (citing Schwartz, 954 F.2d at 572–73). Annulment “has the

      effect of retroactively validating acts that otherwise violate the stay.” Lonestar

      Sec. & Video, Inc. v. Gurrola (In re Gurrola), 328 B.R. 158, 172 (9th Cir. BAP

      2005); see, e.g., Ceralde v. The Bank of N.Y. Mellon (In re Ceralde), 2013 WL

      4007861 (9th Cir. BAP Aug. 6, 2013).

             Whether “cause” exists under Section 362(d)(1) to annul the stay is

      determined under a “balancing of the equities” test. See In re Fjeldsted, 293 B.R.

      12, 24 (9th Cir. BAP 2003). The following factors may be considered:

             1.     Number of filings;
             2.     Whether, in a repeat filing case, the circumstances indicate
                    an intention to delay and hinder creditors;
             3.     A weighing of the extent of prejudice to creditors or third
                    parties if the stay relief is not made retroactive, including
                    whether harm exists to a bona fide purchaser;
             4.     The Debtor’s overall good faith (totality of circumstances
                    test);
             5.     Whether creditors knew of stay but nonetheless took action,
                    thus compounding the problem;
             6.     Whether the debtor has complied, and is otherwise
                    complying, with the Bankruptcy Code and Rules;
             7.     The relative ease of restoring parties to the status quo ante;

      MEMORANDUM OF DECISION - 18
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                 Desc Main
                                  Document      Page 19 of 23


              8.      The costs of annulment to debtors and creditors;
              9.      How quickly creditors moved for annulment, or how quickly
                      debtors moved to set aside the sale or violative conduct;
              10.     Whether, after learning of the bankruptcy, creditors
                      proceeded to take steps in continued violation of the stay, or
                      whether they moved expeditiously to gain relief;
              11.     Whether annulment of the stay will cause irreparable injury
                      to the debtor;
              12.     Whether stay relief will promote judicial economy or other
                      efficiencies.

      Leeds, 589 B.R. at 193 (citing Fjeldsted, 293 B.R. at 25). The twelve Fjeldsted

      factors simply provide an analytical framework and any one factor may be

      dispositive in comparison to the others. Id. Thus, determining whether annulment

      is proper is made on a case by case basis.20 Id. (citing Nat’l Envtl. Waste Corp. v.

      City of Riverside (In re Nat’l Envtl. Waste Corp.), 129 F.3d 1052, 1055 (9th Cir.

      1997)).

              As noted by the Ninth Circuit Court of Appeals, “[m]any courts have

      focused on two factors in determining whether cause exists to grant [retroactive]

      relief from the stay: (1) whether the creditor was aware of the bankruptcy petition;

      and (2) whether the debtor engaged in unreasonable or inequitable conduct ” Nat’l

      Envtl. Waste Corp., 129 F.3d at 1055. A leading bankruptcy treatise explains

      annulment “validate[s] action taken by a party at a time when the party was

      unaware of the stay.” 3 Collier on Bankruptcy ¶ 362.07[1] (Richard Levin &

      Henry J. Sommer Eds., 16th ed.).

              20
                 Although not all Fjeldsted factors are addressed in this Decision, the Court has
      considered all factors and has afforded each the weight to which it is entitled.

      MEMORANDUM OF DECISION - 19
Case 12-00902-TLM    Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05         Desc Main
                               Document      Page 20 of 23


             Whether the HOA or SFR had notice of the bankruptcy and, therefore, the

      stay, is of paramount importance to the determination of whether to grant the

      Annulment Motion. In filing and advocating the Annulment Motion, SFR relies in

      large part on its own professed lack of notice or knowledge of Debtor’s

      bankruptcy at the time it purchased the Property from the HOA. And nothing in

      the evidence clearly establishes that SFR was aware of the issues related to

      Debtor’s bankruptcy at the time of that purchase. However, SFR cannot use its

      professed ignorance to divorce itself from the problems of its predecessor in

      interest. Because the HOA’s acquisition of the property is a condition precedent

      to SFR’s interest, and because stay violations are void ab initio, the material

      question is whether the HOA’s violations of § 362(a) can be annulled. Since the

      HOA is not before the Court, the burden is on SFR as movant to establish

      annulment of the HOA’s stay violations is warranted.

             The question for the Court, therefore, is whether the HOA was aware of or

      put on notice of Debtor’s ownership interest in the Property and Debtor’s

      bankruptcy case when it foreclosed and purchased the Property on November 13,

      2012. The record is rife with evidence that the HOA knew Debtor was one of two

      owners of the Property as far back as February 2008. The declaration of the

      HOA’s president explains that “Brian McKay and Lawrence D. McKay” obtained

      title to the Property on or around February 6, 2008. Doc. No. 220-1 at 1.

      Similarly, the HOA’s accounting system lists “Brian & Lawrence D McKay” as

      MEMORANDUM OF DECISION - 20
Case 12-00902-TLM       Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05                  Desc Main
                                  Document      Page 21 of 23


      owners of the Property, showing a “settled” date of February 6, 2008. Doc. No.

      220-4 at 28. Further, each of the notices regarding the delinquencies in paying

      HOA fees and subsequent notices of intent to sell the Property listed “Brian

      McKay” and “Lawrence D. McKay” as owners. See, e.g., Doc. No. 220-4 at 22,

      24. Most importantly, prior to its foreclosure and purchase the HOA obtained the

      TSG, which provided that title to the Property was “vested in” Brian McKay and

      Lawrence D. McKay as joint tenants. Ex. 213 at 3. It is absolutely clear from the

      record that the HOA knew Debtor had an interest in the Property prior to its

      November 2012 foreclosure and purchase of the Property.

              There is also evidence in the record that the HOA had notice of Debtor’s

      bankruptcy at the time it foreclosed and purchased the Property.21 On October 5,

      2012, more than a month prior to the HOA’s foreclosure and purchase of the

      Property, the HOA was alerted by the TSG Endorsement of the presence of a

      bankruptcy case in Idaho filed by “Lawrence D. McKay.” Ex. 214. A party

      placed on notice of a possible bankruptcy must investigate and ensure itself that

      the stay is not applicable. A person is put on “inquiry notice” when it knew facts

      that “would lead an ordinarily prudent person to investigate further.” Winn v.

      Sunrise Hosp. & Medical Center, 277 P.3d 458, 462 (Nev. 2012) (quoting Black’s

              21
                  While it is true the MML was not shown to have been amended by Debtor or his
      counsel, this would only indicate that the HOA and Fuller Jenkins were not provided notice by
      mail of the amendments on February 6, 2013, when they were made on this Court's docket. The
      lack of directly mailed notice is problematic. However, it is incidental to the issue of the HOA’s
      knowledge in November 2012.

      MEMORANDUM OF DECISION - 21
Case 12-00902-TLM     Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05           Desc Main
                                Document      Page 22 of 23


      Law Dictionary 1165 (9th ed. 2009)).

             Here, the October 5, 2012 TSG Endorsement provided notice of an Idaho

      bankruptcy case involving an individual named “Lawrence D. McKay,” although

      the title company did not verify that the Lawrence D. McKay in bankruptcy was

      the same Lawrence D. McKay with an interest in the Property. Had the HOA

      investigated the Idaho bankruptcy case, it would have discovered the debtor listed

      a $354,946.00 debt associated with real property in Sparks, Nevada, and that Brian

      McKay was listed as the “principle obligor” of that debt. Doc. No. 22 at 3, 25, 27.

      Inquiry would have also revealed that the address of the Property—4329

      Clearwood Drive, Sparks, NV 89436—was listed seven times in Debtor’s

      schedules, as the address for codebtor “Nevada Granite Industries.” Doc. No. 22

      at 27, 40. This information, along with its knowledge that Lawrence D. McKay

      had an ownership interest in the Property, was sufficient to alert the HOA to the

      fact that further acts regarding the Property, including its foreclosure and

      purchase, may violate the stay.

             The HOA chose to ignore the warning provided by the TSG Endorsement

      and proceeded with its foreclosure sale without further inquiry. The Court cannot

      from this record find that the HOA would be entitled to annulment. Accordingly,

      SFR has not met its burden of proving there is cause to annul the stay. The

      Annulment Motion will be denied.



      MEMORANDUM OF DECISION - 22
Case 12-00902-TLM    Doc 224     Filed 02/14/19 Entered 02/14/19 15:16:05     Desc Main
                               Document      Page 23 of 23


      CONCLUSION

            SFR has standing to bring the current Annulment Motion and Wells Fargo

      has standing to oppose that relief. The record establishes that the HOA and SFR

      violated the automatic stay in foreclosing and purchasing the Property. SFR has

      not proven that annulment under § 362(d) is warranted, and the Annulment

      Motion will be denied. The Court will enter an order accordingly.

      DATED: February 14, 2019




                                        TERRY L. MYERS
                                        U. S. BANKRUPTCY JUDGE




      MEMORANDUM OF DECISION - 23
